FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                     June 10, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                      Clerk of Court
                             FOR THE TENTH CIRCUIT




    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                     No. 08-1281
                                                 (D.C. No. 1:07-cr-00480-REB-1)
    RAMIRO URBINA RAMIREZ,                                  (D. Colo.)
    a/k/a Jesus Salvador Vega-Geronimo,
    a/k/a Ramiro Urbana,
    a/k/a Jesus Salvador Vega,

                Defendant-Appellant.


                             ORDER AND JUDGMENT *


Before O’BRIEN, Circuit Judge, BRORBY, Senior Circuit Judge, and
GORSUCH, Circuit Judge.


         This matter is before the court following our receipt of notice that

Appellant Ramiro Urbina Ramirez was removed to Mexico on March 17, 2009.

We directed the parties to respond in writing whether this appeal is moot. On



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
May 4, 2009, the government filed its response confirming that Mr. Ramirez was

removed from the United States and requesting dismissal on the grounds of

mootness. See United States v. Vera-Flores, 496 F.3d 1177, 1180-81 (10th Cir.

2007). Counsel for Mr. Ramirez does not dispute the factual or legal basis of the

government’s position and does not oppose the motion to dismiss. We have

reviewed the record, the parties’ materials, and the relevant legal authority, and

we agree that this matter is moot.

      Accordingly, this appeal is DISMISSED.


                                                    Entered for the Court



                                                    Neil M. Gorsuch
                                                    Circuit Judge




                                         -2-